Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 1 of 8 PageID #: 42




                                                            18cv6577




                                              Douglas C. Palmer


   11/19/2018                                 /s/Priscilla Bowens
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 2 of 8 PageID #: 43
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 3 of 8 PageID #: 44




                                                           18cv6577




                                             Douglas C. Palmer
                                             D


   11/19/2018                                 /s/Priscilla Bowens
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 4 of 8 PageID #: 45
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 5 of 8 PageID #: 46




                                                          18cv6577




                                             Douglas C. Palmer


   11/19/2018                                /s/Priscilla Bowens
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 6 of 8 PageID #: 47
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 7 of 8 PageID #: 48




                                                          18cv6577




                                               Douglas C. Palmer


    11/19/2018                                 /s/Priscilla Bowens
Case 1:18-cv-06577-DLI-RER Document 3 Filed 11/19/18 Page 8 of 8 PageID #: 49
